EXHIBIT 10.10

 

NOTICE TO RESIDENTS of the United States

 

THE OFFER AND SALE OF THIS SECURITY INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THIS SECURITY MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM.

 

MassRoots, Inc.

 

SAFT

(Simple Agreement for Future Tokens)

 



THIS CERTIFIES THAT in exchange for the payment by _____ (the “Purchaser”) of
_____ (the “Purchase Amount”) to MassRoots, Inc., a Delaware corporation (the
“Company”), the Company hereby issues to the Purchaser the right to units of
MassRootsCoin, a cryptographic token (the “Tokens”), on the terms set forth
below.



 

The “Discount Rate” is 50%.

See Section 2 for certain additional defined terms.

 

1.Events

 

a.Right to future Tokens. In the event that the Company or any Nominated Entity
operates a Qualifying Token Sale, the Company will automatically issue to the
Purchaser, or will take all reasonable steps to procure that the Nominated
Entity promptly issues to the Purchaser, a number of Tokens equal to the
Purchase Amount divided by the Discount Price (the “Purchaser Tokens”). If the
Qualifying Token Sale is offered at different prices depending on the time at
which Tokens are purchased, the Purchase Amount will be considered to have been
at the most advantageous rate publicly marketed. If the Company elects to
operate the Qualifying Token Sale using a Nominated Entity, it will inform the
Purchaser in writing. The performance by the Nominated Entity of the obligations
of the Company under this agreement will duly discharge the obligations of the
Company to the Purchaser. In connection with and prior to the issuance of Tokens
by the Company to the Purchaser pursuant to this Section 1(a), (i) the Purchaser
will execute and deliver to the Company any and all other transaction documents
related to this SAFT, including verification of accredited investor status or
non-U.S. person status under the applicable securities laws or such information
as may be required to comply with financial regulations; and (ii) the Purchaser
will provide to the Company a network address for which to allocate Purchaser's
Tokens upon the Qualifying Token Sale.

 

b.Dissolution Event. If there is a Dissolution Event before this agreement
expires or terminates, the Company will pay an amount equal to the Purchase
Amount, due and payable to the Purchaser immediately prior to, or concurrent
with, the consummation of the Dissolution Event. The Purchase Amount will be
paid prior and in preference to any distribution of any of the assets of the
Company to holders of outstanding capital stock by reason of their ownership
thereof. If immediately prior to the consummation of the Dissolution Event, the
assets of the Company legally available for distribution to the Purchaser and
all holders of all other SAFTs (the “Dissolving Purchasers”), as determined in
good faith by the Company’s board of directors, are insufficient to permit the
payment to the Dissolving Purchasers of their respective Purchase Amounts, then
the entire assets of the Company legally available for distribution will be
distributed with equal priority and pro rata among the Dissolving Purchasers in
proportion to the Purchase Amounts they would otherwise be entitled to receive
pursuant to this Section 1(b). Any distributed amounts shall be in U.S. Dollars.



  

 

 





a.Termination. This agreement will expire and terminate (without relieving the
Company of any obligations arising from a prior breach of or non-compliance with
this agreement) upon the earliest to occur of (i) the issuance of Tokens to the
Purchaser pursuant to Section 1(a), (ii) the payment, or setting aside for
payment, of amounts due the Purchaser pursuant to Section 1(b), [(iii) the
determination by Company or any Nominated Entity that Purchaser is not qualified
to participate in the transaction contemplated by this agreement; (iv) the
exchange selected to publicly sell the Tokens fails to issue to Purchaser a
trading account or similar purchase vehicle on or before the Qualifying Token
Sale; or (v)] or (iii) November 30, 2017 (the “Deadline Date”), if the
Qualifying Token Sale has not occurred as of such date; provided that, the
Company shall have the right to extend the Deadline Date by sixty (60) days, in
its sole discretion.

 

b.[Effects of Termination. Upon any termination of this agreement, the Company
will pay an amount equal to the Purchase Amount, due and payable to the
Purchaser immediately prior to, or concurrent with, such termination. Any
provision of this agreement that contemplates performance or observance
subsequent to termination or expiration of this agreement will survive such
expiration or termination.]





2.Definitions

 

“Discount Price” means the price per token of the Token sold in the Qualifying
Token Sale divided by the Discount Rate.

 

“Dissolution Event” means (i) a voluntary termination of operations of the
Company, (ii) a general assignment for the benefit of the Company’s creditors or
(iii) any other liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary.

 

“Nominated Entity” means a company or other organization, nominated by the
Company to operate the Qualifying Token Sale.

 

“Qualifying Token Sale” means the operation by the Company or any Nominated
Entity of a public sale of Tokens.

 

“SAFT” means an agreement containing a future right to Tokens in a Qualifying
Token Sale.

 

3.Company Representations

 

a.The Company is duly incorporated and validly existing under the laws of the
State of Delaware, and has the power and authority to own, lease and operate its
properties and carry on its business as now conducted.

 

b.The execution, delivery and performance by the Company of this agreement is
within the power of the Company and, other than with respect to the Qualified
Token Sale and the actions to be taken when Tokens are to be issued to the
Purchaser, has been duly authorized by all necessary actions on the part of the
Company. This agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity. To the knowledge of the Company, it is not in violation of
(i) its current certificate of incorporation or articles of association, (ii)
any material statute, rule or regulation applicable to the Company or (iii) any
material indenture or contract to which the Company is a party or by which it is
bound, where, in each case, such violation or default, individually, or together
with all such violations or defaults, could reasonably be expected to have a
material adverse effect on the Company.

 

  

 



c.To the knowledge of the Company, the performance and consummation of the
transactions contemplated by this agreement do not and will not: (i) violate any
material judgment, statute, rule or regulation applicable to the Company; (ii)
result in the acceleration of any material indenture or contract to which the
Company is a party or by which it is bound; or (iii) result in the creation or
imposition of any lien upon any property, asset or revenue of the Company or the
suspension, forfeiture, or nonrenewal of any material permit, license or
authorization applicable to the Company, its business or operations.

 

d.No consents or approvals are required in connection with the performance of
this agreement, other than: (i) the Company’s corporate approvals; (ii) any
qualifications or filings under applicable securities laws; and (iii) necessary
corporate approvals for the authorization of a Qualifying Token Sale.

 

e.To its knowledge, the Company owns or possesses (or can obtain on commercially
reasonable terms) sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, processes
and other intellectual property rights necessary for its business as now
conducted and as currently proposed to be conducted, without any conflict with,
or infringement of the rights of, others.

 

4.Purchaser Representations

 

a.        The Purchaser has full legal capacity, power and authority to execute
and deliver this instrument and to perform its obligations hereunder. This
instrument constitutes valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

b.       The Purchaser is an “accredited investor” as such term is defined in
Rule 501 of Regulation D under the Securities Act. The Purchaser has been
advised that this instrument is a security and that the offer and sale of this
instrument have not been registered under the Securities Act, or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. The Purchaser is
purchasing this instrument for its own account for investment, not as a nominee
or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Purchaser
has such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment without impairing the
Purchaser’s financial condition and is able to bear the economic risk of such
investment for an indefinite period of time.

 

c.        The Purchaser enters into this SAFT with the predominant expectation
that he, she or it, as the case may be, will profit upon the successful
development of the Token and related network and Qualifying Token Sale arising
from the efforts of the Company and its employees to develop and market the
Token, the network and the Qualifying Token Sale.

 

d.       The Purchaser hereby represents that none of the “bad actor”
disqualifying events described in Rule 506(d)(1)(i)-(viii) promulgated under the
Securities Act (a “Disqualification Event”) is applicable to the Purchaser or
any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. For purposes of this Agreement, “Rule 506(d) Related Party” shall
mean with respect to any Purchaser any individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
that is a beneficial owner of the Purchaser’s securities for purposes of Rule
506(d) of the Securities Act.

 

  

 



5.Miscellaneous

 

a.This instrument sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and supersedes all prior or
contemporaneous disclosures, discussions, understandings and agreements, whether
oral of written, between them. This instrument is one of a series of similar
instruments entered into by the Company from time to time. Any provision of this
instrument may be amended, waived or modified only upon the written consent of
the Company and the holders of a majority, in the aggregate, of the Purchase
Amounts paid to the Company with respect to all SAFTs outstanding at the time of
such amendment, waiver or modification.

 

b.Unless otherwise expressly stated herein, all communications under this
agreement will be in writing and may be made by letter or email. Any notice
required or permitted by this agreement will be deemed sufficient when delivered
personally or by overnight courier or sent by email to the relevant address
listed on the signature page, or 48 hours after being deposited in the mail as
certified or registered mail with postage prepaid, addressed to the party to be
notified at such party’s address listed on the signature page, as subsequently
modified by written notice.

 

c.The Purchaser is not entitled, as a holder of this agreement, to vote or
receive dividends or be deemed the holder of capital stock for any purpose, nor
will anything contained herein be construed to confer on the Purchaser, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action or to
receive notice of meetings, or to receive subscription rights or otherwise.

 

d.Neither this agreement nor the rights contained herein may be assigned, by
operation of law or otherwise, by either party without the prior written consent
of the other; provided however, the Company may assign this SAFT to a Nominated
Entity in connection with a Qualifying Token Sale.

 

e.In the event any one or more of the provisions of this agreement is for any
reason held to be invalid, illegal or unenforceable, in whole or in part or in
any respect, or in the event that any one or more of the provisions of this
agreement operate or would prospectively operate to invalidate this agreement,
then and in any such event, such provision(s) only will be deemed null and void
and will not affect any other provision of this agreement and the remaining
provisions of this agreement will remain operative and in full force and effect
and will not be affected, prejudiced, or disturbed thereby.

 

f.Each party to this Agreement acknowledges that Cooley LLP (“Cooley”), outside
counsel to the Company, has in the past performed and is or may now or in the
future represent one or more Purchasers or their affiliates in matters unrelated
to the transactions contemplated by this instrument (the “Rights Offering”),
including representation of such Purchasers or their affiliates in matters of a
similar nature to the Rights Offering. The applicable rules of professional
conduct require that Cooley inform the parties hereunder of this representation
and obtain their consent. Cooley has served as outside counsel to the Company
and has negotiated the terms of the Rights Offering solely on behalf of the
Company. The Company and each Purchaser hereby (a) acknowledge that they have
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledge that with respect to the
Rights Offering, Cooley has represented solely the Company, and not any
Purchaser or any stockholder, director or employee of the Company or any
Purchaser; and (c) gives its informed consent to Cooley’s representation of the
Company in the Rights Offering.

 

g.This agreement may be executed and delivered in any number of counterparts,
each of which when executed and delivered shall constitute a duplicate original,
but all the counterparts together shall constitute the one agreement.

 

h.This agreement, and all rights and obligations hereunder, will be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflicts of law provisions of such jurisdiction.

 

(Signature page follows)

 

 

 

 

This agreement has been executed and delivered as a deed on the date appearing
at the beginning of this deed.

 

Executed and delivered as a deed by MassRoots, Inc.

 

Signature:

 

 

Name: Isaac Dietrich

Position: Chairman & CEO
Address: 1624 Market St, Ste 201, Denver, CO 80202

Email:

 

 

in the presence of:-

 

Witness’ Signature:-

Witness’ Name:-

Witness’ Occupation:-

Witness’ Address:-

 

 

 

 

Executed and delivered as a deed by Purchaser:

 

 

 

Name:

Address:

Email:

 

 

in the presence of:-

 

Witness’ Signature:-

Witness’ Name:-

Witness’ Occupation:-

Witness’ Address:-

 

  

